Case 3:19-cv-00729-BJD-PDB Document 50 Filed 07/20/21 Page 1 of 8 PageID 1596




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

LADORN SINGER,

                   Plaintiff,

v.                                                Case No. 3:19-cv-729-BJD-PDB

ANDREW GAMBEL, et al.,

                 Defendants.
______________________________

                                     ORDER

      Defendants Gambel, Tucker, and Williams jointly move for entry of

summary judgment in their favor under Rule 56 of the Federal Rules of Civil

Procedure (Doc. 47; Motion).1 In support of their motion, Defendants offer

deposition transcripts of Plaintiff, a former inmate of the Florida Department

of Corrections (FDOC), and Johnny Haugabook, an inmate of the FDOC who

witnessed the events (Docs. 47-1, 47-2; Def. Exs. A, B).

      In response to the motion, Plaintiff offers evidence2 of the following:

Defendant Gambel (then a Sergeant), in the presence of Defendants Tucker


      1Counsel notes he seeks summary judgment in favor of Defendants Garrison
and Reed as well. See Motion at 1 n.1. However, as counsel acknowledges, Plaintiff
dismissed those Defendants without prejudice well before the dispositive motion
deadline. See Orders (Docs. 40, 42).
      2 Plaintiff submits a copy of the Florida Department of Law Enforcement
(FDLE) investigative report, deposition transcripts, and a photo (Docs. 48-1 through
48-11). The exhibits will be cited as “Pl. Ex.” followed by the letter designation
Case 3:19-cv-00729-BJD-PDB Document 50 Filed 07/20/21 Page 2 of 8 PageID 1597




and Williams (corrections officers), told inmates in Plaintiff’s dorm that there

was a “snitch” amongst them; Defendant Gambel said to the inmates, “if you

can’t handle your house, then we will take it out on everyone in the dorm”;

some inmates interpreted Defendant Gambel’s statement to mean “the

inmates should deal with the complaining Inmate”; Defendant Gambel, with

Defendants Tucker and Williams, told another inmate the snitch was Plaintiff,

and Plaintiff was brutally beaten shortly thereafter; Defendant Williams was

present in the dorm when multiple inmates beat Plaintiff, but he did nothing;

and Defendant Williams knew Plaintiff was in dire need of medical attention

but refused to get help for him. See Def. Ex. B at 34-35, 37, 52, 55-56, 58; Pl.

Ex. D at 15, 39, 52, 56, 82, 103, 106; Pl. Ex. G at 62.

      Defendants maintain these facts, accepted as true, do not demonstrate

deliberate indifference under the Eighth Amendment. See Motion at 7-9, 10,

13. Defendants are incorrect. Prison guards have a duty under the Eighth

Amendment to “take reasonable measures to guarantee the safety of the

inmates,” which includes protecting them from other inmates and ensuring

they receive constitutionally adequate medical care. Farmer v. Brennan, 511

U.S. 825, 832 (1994). See also Caldwell v. Warden, FCI Talladega, 748 F.3d




Plaintiff assigns to each (A-G, J, O, U, and X). Page numbers are those assigned by
the Court’s electronic filing system.
                                        2
Case 3:19-cv-00729-BJD-PDB Document 50 Filed 07/20/21 Page 3 of 8 PageID 1598




1090, 1102 (11th Cir. 2014) (“[A] prison guard violates a prisoner’s Eighth

Amendment right when that guard actually (objectively and subjectively)

knows that one prisoner poses a substantial risk of serious harm to another,

yet fails to take any action to investigate, mitigate, or monitor that substantial

risk of serious harm.”); Ancata v. Prison Health Servs., Inc., 769 F.2d 700, 704

(11th Cir. 1985) (“The knowledge of the need for medical care and intentional

refusal to provide that care has consistently been held to surpass negligence

and constitute deliberate indifference.”).

      If true that Defendant Gambel, in the presence of Defendants Tucker

and Williams, threatened inmates their personal belongings would be searched

or destroyed if they did not “take care” of the snitch and then disclosed to one

inmate that Plaintiff was the snitch, a jury could find Defendants were

deliberately indifferent to a serious risk of harm. Additionally, if true that

Defendant Williams heard or watched the beating but did nothing to stop it

and either personally observed Plaintiff’s injuries or heard about Plaintiff’s

condition but refused to summon medical help, a jury could conclude Defendant

Williams was deliberately indifferent to a serious risk of harm and a serious

medical need.

      Not only do Defendants ignore the dearth of case law defining deliberate

indifference, defense counsel concedes there remain genuine issues of material


                                        3
Case 3:19-cv-00729-BJD-PDB Document 50 Filed 07/20/21 Page 4 of 8 PageID 1599




fact. In his motion, counsel writes, “Although the Defendants and Plaintiff

dispute the context and content of Gambel’s statement to the dorm at the time

in question, it is undisputed that Gambel addressed and verbally reprimanded

the inmates regarding the use of the telephones within the dorm.” See Motion

at 3 (emphasis added). Regardless of the topic(s) Defendant Gambel addressed

with the inmates (phone privileges or other dorm rules), what Defendant

Gambel said could well “affect the outcome of the suit.” See Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986) (“[D]isputes over facts that might affect

the outcome of the suit under the governing law will properly preclude the

entry of summary judgment.”).

      Counsel further concedes “there exist overwhelming issues with respect

to credibility, weight of evidence, and the drawing of legitimate inferences from

facts regarding the voluminous amount of purported evidence and testimony

on which Plaintiff relies.” See Motion at 5. Defendants’ concession and their

request for relief contradict one another. After all, as Defendants acknowledge,

id. at 6 n.11, “Credibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of

a judge.” Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 150 (2000).

      Defendants are correct about one thing: the evidence upon which

Plaintiff relies is “voluminous.” Multiple inmates gave recorded, sworn


                                       4
Case 3:19-cv-00729-BJD-PDB Document 50 Filed 07/20/21 Page 5 of 8 PageID 1600




statements to FDLE agents of what happened in Echo Dorm (E dorm) at the

Reception and Medical Center (RMC) on July 5, 2015, and their accounts

permit the reasonable inference Defendants implicitly directed inmates to

attack Plaintiff for being a snitch.

      At about midnight, Defendant Gambel and several other corrections

officers—including Williams and Tucker—entered E dorm, where Plaintiff was

housed. See Pl. Ex. D at 14, 18. Defendant Gambel was visibly upset “about an

inmate from [E dorm] talking to his family [on the phone] about how CO

[Defendant] Williams was running the dorm.” Id. at 14. Defendant Gambel told

the inmates to “handle the problem or he would ‘tear their shit up.’” Id. at 39.

Some inmates asked Defendant Gambel to tell them the name of the inmate,

“so they could take care of the issue and straighten him [the inmate] out.” Id.

at 15. Inmates gave differing accounts of whether Defendant Gambel disclosed

Plaintiff’s name at that time. Id. at 15, 21, 60, 81. See also Def. Ex. B at 55.

      Inmate Haugabook gave a deposition and was interviewed by FDLE

agents. At deposition, Haugabook said Defendant Gambel “pulled [him] out” of

the dorm and, “in front of all the officers,” told him that Plaintiff, Ladorn

Singer, was the snitch. See Def. Ex. B at 34-35. At least one other inmate saw

Inmate Haugabook speaking with Defendant Gambel in the CO’s office after

Defendant Gambel addressed the dorm. See Pl. Ex. D at 15. Inmate Haugabook


                                        5
Case 3:19-cv-00729-BJD-PDB Document 50 Filed 07/20/21 Page 6 of 8 PageID 1601




conceded Defendant Gambel did not directly say, “go kill [Singer],” but

Haugabook believed Defendant Gambel and the other officers “summoned an

indirect hit” on Plaintiff’s life. Id. at 56, 58. Inmate Haugabook explained as

follows:

              It was every officer -- ten officers inside the quad [E
              dorm], all to our bunk. They’re talking general -- in
              general aspects first: Somebody here made a phone
              call and snitched on one of our coworkers. So everyone
              asked them, who. They never said. So he [Defendant
              Gambel] pulled me into the officers station and he told
              me specifically who did it, what was said on the phone
              call, why you’re in here, and what will happen if we
              don’t take care of it in-house; if we don’t keep -- handle
              our problem in-house, they’ll come in here and handle
              it for us. Exact statement from the sergeant [Gambel],
              exact statement.

Id. at 55.3

      Shortly after Defendant Gambel reprimanded the inmates in E dorm,

Plaintiff was beaten by multiple inmates for nearly twenty minutes. See Pl.

Ex. D at 101. One inmate described the beating as “a piranha feeding.” Id. at

79. During the beating, some inmates in the dorm heard Plaintiff screaming,

“It was not me,” or “I didn’t say anything,” or “I didn’t do it.” Id. at 12, 43, 45,




      3  Inmate Haugabook believes Defendant Gambel pinpointed him as the inmate
who could “handle the situation” because the officers thought Haugabook was
affiliated with a prison gang. See Def. Ex. B at 58. Haugabook testified, “[T]hey [the
officers] tried to get me to send my gang brothers -- they thought all the gangs was
my gang brothers -- to kill this dude.” Id.
                                          6
Case 3:19-cv-00729-BJD-PDB Document 50 Filed 07/20/21 Page 7 of 8 PageID 1602




68, 81. At the hospital, Plaintiff was described as “unconscious and [with] no

signs of life.”4 See Pl. Ex. D at 4. A picture of Plaintiff in the hospital shows

just how serious and extensive his injuries were:




See Pl. Ex. X.

      At his deposition, FDLE Special Agent Watts testified that his

impression from the interviews he conducted was that the dorm meeting

instigated or “ignited this brutal beating.” See Pl. Ex. A at 35. He said the

officers’ “stories and some of the timelines . . . didn’t add up,” and he believed

the officers “tried to cover up their actions that led to [Plaintiff] getting brutally

beat.” Id. at 8-9, 35. Agent Watts’s impression is in line with those of some of

the inmates he interviewed. Inmate Eugene Williams told FDLE agents that


      4 When interviewing Defendant Gambel, FDLE Special Agent Watts described
Plaintiff’s injuries: “[W]e almost have an inmate beat to death, unrecognizable, head
bashed in, both eyes swol[len], boot marks on his . . . back, on his legs, loss of pretty
much conscious[ness], almost dead.” See Pl. Ex. F at 106.
                                           7
Case 3:19-cv-00729-BJD-PDB Document 50 Filed 07/20/21 Page 8 of 8 PageID 1603




Defendant Gambel “did not say to beat Inmate Singer, but he did suggest it.”

See Pl. Ex. D at 82. Inmate Lonnie Smith said “the guards were responsible for

the altercation,” and Inmate Robert Kevin Sawyer concurred, saying he

“understood the [Sergeant’s] comments as an order for the occupants of the

dormitory to punish the individual that had been complaining to his family.”

Id. at 52, 56. Inmates Smith and Sawyer also claimed to have heard Defendant

Gambel tell the inmates, “People slip and fall all the time.” Id.

        Viewing the evidence in the light most favorable to Plaintiff, he

demonstrates there remain genuine issues of material fact. Accordingly,

Defendants Gambel, Tucker, and Williams’s motion for summary judgment

(Doc. 47) is DENIED. This case will proceed to trial.

        DONE AND ORDERED at Jacksonville, Florida, this 19th day of July

2021.




Jax-6
c:
Counsel of Record




                                        8
